EXHIBIT 10.17

 

SYNIVERSE HOLDINGS, INC.

AMENDED AND RESTATED FOUNDERS’ STOCK OPTION PLAN

 

ARTICLE I

 

Purpose of Plan

 

The Amended and Restated Founders’ Stock Option Plan (the “Plan”) of Syniverse
Holdings, Inc., a Delaware corporation (the “Company”), adopted by the Board of
Directors of the Company on February 9, 2005, is intended to reflect the
adjustments in the number and type of shares authorized by the Plan as a result
of a reclassification of the Company’s non-voting common stock and a 1-for-2.485
reverse stock split, in each case as set forth in the Company’s Second Amended
and Restated Certificate of Incorporation. The Plan amends and restates the
Founders’ Stock Option Plan of the Company originally adopted by the Board of
Directors of the Company on May 16, 2002, for executives and other key employees
of the Company, and is intended to advance the best interests of the Company and
its Subsidiaries by providing those persons who have a substantial
responsibility for its management and growth with additional incentives by
allowing them to acquire an ownership interest in the Company and thereby
encouraging them to remain in its employ. The availability and offering of stock
options under the Plan also increases the Company’s ability to attract and
retain individuals of exceptional managerial talent upon whom, in large measure,
the sustained progress, growth, and profitability of the Company depends. By
adopting the plan, the Board wishes to create, during the 5-year term of the
Plan, an equity oriented compensation plan for and to reward the founding and
future employees who will contribute to the growth of the Company. The stock
options granted pursuant to this Plan will enable those employees and others to
share in the resulting increase in the equity value of the Company. The Plan is
a compensatory benefit plan within the meaning of Rule 701 of the Securities Act
and, unless and until the Common Shares (as defined herein) are publicly traded,
the issuance of options to purchase Common Shares pursuant to the Plan and the
issuance of Common Shares pursuant to such options is intended to qualify for
the exemption from registration under the Securities Act provided by Rule 701.

 

ARTICLE II

 

Definitions

 

For purposes of the Plan, except where the context clearly indicates otherwise,
the following terms shall have the meanings set forth below:

 

“Affiliate” shall mean, with respect to any Person, any other Person, which,
directly or indirectly, controls, is controlled by, or is under common control
with such Person.

 

“Board” shall mean the Board of Directors of the Company.



--------------------------------------------------------------------------------

“Cause” shall mean (i) the commission of a felony or a crime involving moral
turpitude or the commission of any other act or omission involving material
dishonesty, material disloyalty, or fraud with respect to the Company or any of
its Subsidiaries or any of their customers or suppliers, (ii) conduct tending to
bring the Company or any of its Subsidiaries into public disgrace or disrepute,
(iii) a Participant’s failure (other than by reason of Disability) to carry out
effectively his or her duties and obligations to the Company or to participate
effectively and actively in the management of the Company, as determined in the
reasonable judgment of the Board, (iv) gross negligence or willful misconduct
with respect to the Company, (v) any material breach of the agreement pursuant
to which the Participant’s Options were granted, or (vi) any material breach of
the Participant’s employment agreement, if any, with the Company or any
Subsidiary.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute.

 

“Committee” shall mean the committee of the Board that shall be designated by
the Board to administer the Plan. The Committee shall be composed of two or more
directors as appointed from time to time to serve by the Board, a majority of
whom, prior to a Sale of the Company, shall be Investor members of the Board.

 

“Common Shares” shall mean the Company’s common stock, par value $.001 per
share, and any other shares into which such stock may be changed or converted by
reason of a recapitalization, reorganization, merger, consolidation, or any
other change in the corporate structure or capital stock of the Company.

 

“Company” shall mean Syniverse Holdings, Inc., a Delaware corporation and
(except to the extent the context requires otherwise) any subsidiary corporation
of Syniverse Holdings, Inc. as such term is defined in Section 424(f) of the
Code.

 

“Disability” shall mean the inability, due to documented illness, accident,
injury, physical or mental incapacity, or other disability, of any Participant
to carry out effectively his or her duties and obligations to the Company or to
participate effectively and actively in the management of the Company for a
period of at least 90 consecutive days or for shorter periods aggregating at
least 120 days (whether or not consecutive) during any twelve-month period, as
determined in the reasonable judgment of the Board.

 

“Expiration Date” shall have the meaning set forth in Article VI.

 

“Fair Market Value” of the Common Shares shall mean the fair market value of
such stock, taking into account all relevant factors determinative of value, as
solely determined by the Committee.

 

“Incentive Stock Option” shall have the meaning set forth in Article V.

 

“Investors” shall mean GTCR Fund VII, L.P., a Delaware limited partnership, and
any other investment fund managed by GTCR Golder Rauner, L.L.C.

 

“Nonqualified Stock Option” shall have the meaning set forth in Article V.

 

2



--------------------------------------------------------------------------------

“Option Agreement” shall have the meaning set forth in Article VI.

 

“Options” shall have the meaning set forth in Article IV.

 

“Participant” shall mean any executive or other key employee of the Company who
did not have an equity interest in Syniverse Holdings, LLC and has been selected
to participate in the Plan by the Committee.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, and a governmental entity or any department,
agency, or political subdivision thereof.

 

“Plan” shall have the meaning set forth in Article I.

 

“Public Offering” shall mean an initial public offering registered under the
Securities Act of equity securities of the Company, as approved by the Board and
GTCR.

 

“Sale of the Company” means any transaction or series of transactions as a
consequence of which any Person or group of related Persons (other than the
Investors and their Affiliates) in the aggregate acquire(s) (i) capital stock of
the Company possessing the voting power (other than voting rights accruing only
in the event of a default, breach or event of noncompliance) to elect a majority
of the Company’s board of directors (whether by merger, consolidation,
reorganization, combination, sale or transfer of the Company’s capital stock,
shareholder or voting agreement, proxy, power of attorney or otherwise) or (ii)
all or substantially all of the Company’s assets determined on a consolidated
basis; provided that a Public Offering shall not constitute a Sale of the
Company.

 

“Shares” shall have the meaning set forth in Article IV.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association, or
other business entity. For purposes hereof, references to a “Subsidiary” of any
Person shall be given effect only at such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers to a
Subsidiary of the Company.

 

3



--------------------------------------------------------------------------------

ARTICLE III

 

Administration

 

The Plan shall be administered by the Committee. Subject to the limitations of
the Plan, the Committee shall have the sole and complete authority to: (i)
select Participants, (ii) grant Options (as defined in Article IV below) to
Participants in such forms and amounts as it shall determine, (iii) impose such
limitations, restrictions, and conditions upon such Options as it shall deem
appropriate, (iv) interpret the Plan and adopt, amend, and rescind
administrative guidelines and other rules and regulations relating to the Plan,
(v) correct any defect or omission or reconcile any inconsistency in the Plan or
in any Option granted hereunder, and (vi) make all other determinations and take
all other actions necessary or advisable for the implementation and
administration of the Plan, subject to such limitations as may be imposed by the
Code on the grant of Incentive Stock Options or other applicable law. The
Committee’s determinations on matters within its authority shall be conclusive
and binding upon the Participants, the Company, and all other Persons. The
validity, construction, and effect of the Plan and any rules and regulations
relating to the Plan shall be determined in accordance with applicable federal
and state laws and rules and regulations promulgated pursuant thereto. No member
of the Committee and no officer of the Company shall be liable for any action
taken or omitted to be taken by such member, by any other member of the
Committee, or by any officer of the Company in connection with the performance
of duties under the Plan, except for such person’s own willful misconduct or as
expressly provided by statute. All expenses associated with the administration
of the Plan shall be borne by the Company. The Committee may, as approved by the
Board and to the extent permissible by law, delegate any of its authority
hereunder to such persons as it deems appropriate.

 

ARTICLE IV

 

Limitation on Aggregate Shares

 

The number of Common Shares with respect to which options may be granted under
the Plan (the “Options”) and which may be issued upon the exercise thereof shall
not exceed, in the aggregate, 402,400 Common Shares (the “Shares”); provided
that the type and the aggregate number of shares which may be subject to Options
shall be subject to adjustment in accordance with the provisions of Section 6.9
below, and further provided that to the extent any Options expire unexercised or
are canceled, terminated, or forfeited in any manner without the issuance of
Common Shares thereunder, such shares shall again be available under the Plan.
The Shares available under the Plan may be either authorized and unissued
shares, treasury shares, or a combination thereof, as the Committee shall
determine.

 

ARTICLE V

 

Awards

 

5.1 Options. The Committee may grant Options to Participants in accordance with
this Article V.

 

4



--------------------------------------------------------------------------------

5.2 Form of Option. Options granted under this Plan shall be presumed to be
nonqualified stock options (the “Nonqualified Stock Options”) and are not
intended to be incentive stock options within the meaning of Section 422A of the
Code or any successor provision (“Incentive Stock Options”) unless clearly
indicated by the Committee in the Option Agreement. The Committee may grant
Incentive Stock Options only to eligible employees of the Company or its
Subsidiaries (as defined in Section 424(f) of the Code). It is the Company’s
intent that Nonqualified Stock Options granted under the Plan not be classified
as Incentive Stock Options, that Incentive Stock Options be consistent with and
contain or be deemed to contain all provisions required under Section 422 of the
Code and any successor thereto, and that any ambiguities in construction be
interpreted in order to effectuate such intent. If an Incentive Stock Option
granted under the Plan does not qualify as such for any reason, then to the
extent of such nonqualification, the stock option represented thereby shall be
regarded as a Nonqualified Stock Option duly granted under the Plan, provided
that such stock option otherwise meets the Plan’s requirements for Nonqualified
Stock Options.

 

5.3 Exercisability. Options granted hereunder shall be exercisable at such times
and under such circumstances as determined by the Committee and as shall be
permissible under the terms of the Plan, and as specified in the Option
Agreement.

 

5.4 Payment of Exercise Price. Options shall be exercised in whole or in part by
written notice to the Company (to the attention of the Company’s Secretary)
accompanied by payment in full of the option exercise price. Prior to a Public
Offering, payment of the option exercise price shall be made (i) in cash
(including check, bank draft, or money order), (ii) in the discretion of the
Committee, by delivery of a promissory note (if in accordance with policies
approved by the Board), (iii) by delivery of outstanding shares of Common Stock
that have been owned by the Participant for a minimum of six months and one day
with a Fair Market Value on the date of exercise equal to the aggregate exercise
price payable with respect to the options’ exercise, (iv) through a “same day
sale” commitment from a Participant and a broker-dealer that is a member of the
National Association of Securities Dealers, Inc. (an “NASD Dealer”) reasonably
acceptable to the Committee whereby the Participant irrevocably elects to
exercise the Option and to sell a portion of the Option Shares so purchased to
pay for the Option Price and whereby the NASD Dealer irrevocably commits upon
receipt of such Option Shares to forward the Option Price directly to the
Company, (v) through a “margin” commitment from a Participant and an NASD Dealer
reasonably acceptable to the Committee whereby the Participant irrevocably
elects to exercise such Participant’s Option and to pledge the Option Shares so
purchased to the NASD Dealer in a margin account as security for a loan from the
NASD Dealer in the amount of the Option Price, and whereby the NASD Dealer
irrevocably commits upon receipt of the Option Shares to forward the Option
Price to the Company, or (vi) by any combination of the foregoing. The methods
of payment set forth in clauses (iii) through (v) above shall apply only if
there is a public market for the Common Shares.

 

5.5 Terms of Options. The term during which each Option may be exercised shall
be determined by the Committee, but, except as otherwise provided herein, in no
event shall an option be exercisable in whole or in part, in the case of a
Nonqualified Stock Option or an Incentive Stock Option (other than as described
below), more than ten (10) years from the date it is granted or, in the case of
an Incentive Stock Option granted to an employee who at the time of the grant
owns more than 10% of the total combined voting power of all classes of stock of
the

 

5



--------------------------------------------------------------------------------

Company or any of its Subsidiaries, if required by the Code, more than five (5)
years from the date it is granted. All rights to purchase Shares pursuant to an
Option shall, unless sooner terminated, expire at the date designated by the
Committee. The Committee shall determine the date on which each Option shall
become exercisable and may provide that an option shall become exercisable in
installments. The Shares constituting each installment may be purchased in whole
or in part at any time after such installment becomes exercisable, subject to
such minimum exercise requirements as may be designated by the Committee. Unless
otherwise provided herein or in the terms of the related grant, an optionee may
exercise an Option only if he or she is, and has continuously since the date the
Option was granted, been a director, officer, or employee of or performed other
services for the Company or a Subsidiary. Prior to the exercise of an Option and
delivery of the Shares represented thereby, the optionee shall have no rights as
a stockholder with respect to any Shares covered by such outstanding Option
(including any dividend or voting rights).

 

ARTICLE VI

 

General Provisions

 

6.1 Conditions and Limitations on Exercise. Except as otherwise provided in this
Plan, Options may be made exercisable in one or more installments, upon the
happening of certain events, upon the passage of a specified period of time,
upon the fulfillment of certain conditions, or upon the achievement by the
Company of certain performance goals, as the Committee shall decide in each case
when the Options are granted.

 

6.2 Sale of the Company. In the event of a Sale of the Company, the Committee
may terminate all or any portion of any Option not exercised in connection
therewith.

 

6.3 Corporate Transaction. Unless the Options held by a Participant are
terminated in accordance with Section 6.2 above, after the consummation of any
“Corporate Transaction” (as defined in Treasury Regulation §1.424-1(a)(3))), if
the requirements of Treasury Regulation §1.424-1 would be met with respect to
the substitution or assumption of such Option assuming the Option were an
incentive stock option as described in Code §422, the corporation that is the
employer of the Participant after such Corporate Transaction or a related
corporation (within the meaning of Treasury Regulation §1.421-1(i)(2)) shall, by
reason of the Corporate Transaction, (i) substitute a new option for such
Options or (ii) assume such Options. If the requirements of Treasury Regulation
§1.424-1 cannot be satisfied even assuming the Option were an incentive stock
option as described in Code §422, then such Options shall automatically be
terminated.

 

6.4 Written Agreement. Each Option granted hereunder to a Participant shall be
embodied in a written agreement (an “Option Agreement”) which shall be signed by
the Participant and by the Chief Executive Officer of the Company for and in the
name and on behalf of the Company and shall be subject to the terms and
conditions of the Plan prescribed in the Option Agreement.

 

6.5 Listing, Registration, and Compliance with Laws and Regulations. Options
shall be subject to the requirement that, if at any time the Committee shall
determine, in its discretion, that the listing, registration, or qualification
of the shares subject to the Options upon any

 

6



--------------------------------------------------------------------------------

securities exchange or under any state or federal securities or other law or
regulation, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition to or in connection with the granting of
the Options or the issuance or purchase of shares thereunder, then no Options
may be granted or exercised, in whole or in part, unless such listing,
registration, qualification, consent, or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee. The holders of
such Options shall supply the Company with such certificates, representations,
and information as the Company shall request and shall otherwise cooperate with
the Company in obtaining such listing, registration, qualification, consent, or
approval. In the case of officers and other Persons subject to Section 16(b) of
the Securities Exchange Act of 1934, as amended, the Committee may at any time
impose any limitations upon the exercise of an Option that, in the Committee’s
discretion, are necessary or desirable in order to comply with such Section
16(b) and the rules and regulations thereunder. If the Company, as part of an
offering of securities or otherwise, finds it desirable because of federal or
state regulatory requirements to reduce the period during which any Options may
be exercised, then the Committee, may, in its discretion and without the
Participant’s consent, so reduce such period on not less than 15 days written
notice to the holders thereof.

 

6.6 Nontransferability. Options may not be transferred other than by will or the
laws of descent and distribution and, during the lifetime of the Participant,
may be exercised only by such Participant (or his legal guardian or legal
representative). In the event of the death of a Participant, exercise of Options
granted hereunder shall be made only:

 

(i) by the executor or administrator of the estate of the deceased Participant
or the Person or Persons to whom the deceased Participant’s rights under the
Option shall pass by will or the laws of descent and distribution; and

 

(ii) to the extent that the deceased Participant was entitled thereto at the
date of his death, unless otherwise provided by the Committee in such
Participant’s Option Agreement.

 

6.7 Expiration of Options.

 

(a) Normal Expiration. In no event shall any part of any Option be exercisable
after the date of expiration thereof (the “Expiration Date”), as determined by
the Committee pursuant to Section 5.6 above.

 

(b) Early Expiration Upon Termination of Employment. Except as otherwise
provided by the Committee in the Option Agreement, any portion of a
Participant’s Option that was not vested and exercisable on the date of the
termination of such Participant’s employment shall expire and be forfeited as of
such date, and any portion of a Participant’s Option that was vested and
exercisable on the date of the termination of such Participant’s employment
shall expire and be forfeited as of such date, except that: (i) if any
Participant dies or becomes subject to any Disability, such Participant’s Option
shall expire 180 days after the date of his or her death or Disability, but in
no event after the Expiration Date, (ii) if any Participant retires (with the
approval of the Board), such Participant’s Option shall expire 90 days after the
date of his or her retirement, but in no event after the Expiration Date, and
(iii) if any Participant is discharged other than for Cause, such Participant’s
Option shall expire 90 days after the date of his or her discharge, but in each
case in no event after the Expiration Date.

 

7



--------------------------------------------------------------------------------

6.8 Withholding of Taxes. (i) The Company shall be entitled, if necessary or
desirable, to withhold from any Participant, from any amounts due and payable by
the Company to such Participant (or secure payment from such Participant in lieu
of withholding), the amount of any withholding or other tax due from the Company
with respect to any shares issuable under the Options, and the Company may defer
the exercise of the Options or the issuance of the Shares thereunder unless
indemnified to its satisfaction.

 

(ii) Notwithstanding any provision of this Plan to the contrary, in connection
with the transfer of an Option to a transferee pursuant to Section 6.6 of the
Plan, the grantee shall remain liable for any withholding taxes required to be
withheld upon exercise of such Option by the transferee.

 

6.9 Adjustments. In the event of a reorganization, recapitalization, stock
dividend, or stock split, combination or other reclassification affecting the
Common Shares, the Board or the Committee shall, in order to prevent the
dilution or enlargement of rights under outstanding Options, make such
adjustments in the number and type of shares authorized by the Plan, the number
and type of shares covered by outstanding Options, and the exercise prices
specified therein as may be determined to be appropriate and equitable.

 

6.10 Rights of Participants. Nothing in this Plan or in any Option Agreement
shall interfere with or limit in any way the right of the Company or a
Subsidiary to terminate any Participant’s employment at any time (with or
without Cause), nor confer upon any Participant any right to continue in the
employ of the Company or a Subsidiary for any period of time or to continue his
or her present (or any other) rate of compensation, and except as otherwise
provided under this Plan or by the Committee in the Option Agreement, in the
event of any Participant’s termination of employment (including, but not limited
to, the termination by the Company or a Subsidiary without Cause) any portion of
such Participant’s Option that was not previously vested and exercisable shall
expire and be forfeited as of the date of such termination. No employee shall
have a right to be selected as a Participant or, having been so selected, to be
selected again as a Participant.

 

6.11 Amendment, Suspension, and Termination of Plan. The Board or the Committee
may suspend or terminate the Plan or any portion thereof at any time and may
amend it from time to time in such respects as the Board or the Committee may
deem advisable; provided that no such amendment shall be made without
stockholder approval to the extent such approval is required by law, agreement,
or the rules of any exchange upon which the Common Shares are listed, and no
such amendment, suspension, or termination shall impair the rights of
Participants under outstanding Options without the consent of the Participants
affected thereby. No Option shall be granted or Common Shares issued hereunder
after 5 years from the date this Plan is adopted or the date this Plan is
approved by the shareholders, whichever is earlier.

 

6.12 Amendment, Modification, and Cancellation of Outstanding Options. The
Committee may amend or modify any Option in any manner to the extent that the
Committee would have had the authority under the Plan initially to grant such
Option; provided that no such

 

8



--------------------------------------------------------------------------------

amendment or modification shall impair the rights of any Participant under any
Option in a manner not contemplated hereby without the consent of such
Participant adversely affected thereby. With the Participant’s consent or as
otherwise contemplated hereby, the Committee may cancel any Option and issue a
new Option to such Participant.

 

6.13 Shareholder Approval. This Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months before or after this Plan
is adopted by the Board. Any Option exercised before shareholder approval is
obtained must be rescinded if shareholder approval is not obtained within twelve
(12) months before or after the Plan is adopted. Shares issued upon the exercise
of any such Option shall not be counted in determining whether such approval is
obtained.

 

6.14 Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board or the Committee, the members of the
Committee shall be indemnified by the Company against all costs and expenses
reasonably incurred by them in connection with any action, suit, or proceeding
to which they or any of them may be party by reason of any action taken or
failure to act under or in connection with the Plan or any Option granted
thereunder, and against all amounts paid by them in settlement thereof (provided
such settlement is approved by independent legal counsel selected by the
Company) or paid by them in satisfaction of a judgment in any such action, suit,
or proceeding; provided that any such Committee member shall be entitled to the
indemnification rights set forth in this Section 6.14 only if such member has
acted in good faith and in a manner that such member reasonably believed to be
in or not opposed to the best interests of the Company and, with respect to any
criminal action or proceeding, had no reasonable cause to believe that such
conduct was unlawful, and further provided that upon the institution of any such
action, suit, or proceeding a Committee member shall give the Company written
notice thereof and an opportunity, at its own expense, to handle and defend the
same before such Committee member undertakes to handle and defend it on his own
behalf.

 

Adopted by the Board of Directors on February 9, 2005 and approved by the
shareholders of the Company on February 9, 2005.

 

* * * *

 

9